 1   McGREGOR W. SCOTT
     United States Attorney
 2   MELANIE L. ALSWORTH
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                        No. 1:18-CR-00125 LJO
12
                                    Plaintiff,
13
                             v.                      STIPULATION TO CONTINUE SUPPRESSION
14
                                                     HEARING; AMENDING BRIEFING
      MARCUS IVEY,                                   SCHEDULE; and ORDER
15
                                   Defendant.
16

17

18

19          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

20   Attorney and Melanie L. Alsworth, Assistant U.S. Attorney, and Reed Grantham, attorney for

21   defendant, that the suppression hearing set on February 25, 2019, at 8:30 am before the

22   Honorable Lawrence J. O’Neill, U.S. District Court Judge, be continued to March 11, 2019 at

23   9:30 a.m., and that the briefing schedule be modified to permit additional time for the

24   government’s response and defedant’s reply.

25   ///

26   ///

27   ///

28   ///
                                                       1
 1          Government Counsel was out of the office for an extended period of time due to an illness

 2   in the family, and since returning to the office has not had a sufficient amount of time to research

 3   and respond to defendant’s Motion to Suppress (Doc. 19). Defense counsel has agreed to modify

 4   the briefing/hearing schedule to permit the government time to respond.

 5          Counsel, therefore, stipulate to the following revised schedule:

 6          1.      The government’s opposition to the motion to suppress will be filed on or before

 7                  February 27, 2019;

 8          2.      Defendant’s reply, if any, will be filed on or before March 6, 2019; and

 9          3.      The suppression hearing sentencing in this matter should be rescheduled to March

10                  11, 2019 at 9:30 a.m.

11                                                          Respectfully submitted,
12   Dated: February 7, 2019                                McGREGOR W. SCOTT
                                                            United States Attorney
13
                                                   By       /s/ Melanie L. Alsworth
14                                                          MELANIE L. ALSWORTH
                                                            Assistant U.S. Attorney
15
     Dated: February , 2019                                 /s/ Reed Grantham
16                                                          REED GRANTHAM
                                                            Attorney for Defendant
17

18

19   IT IS SO ORDERED.
20
        Dated:     February 7, 2019                          /s/ Lawrence J. O’Neill _____
21                                                 UNITED STATES CHIEF DISTRICT JUDGE

22

23

24

25

26
27

28
                                                        2
